In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00197-CR



         RANDY JAY HOFSTETTER, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
               Hopkins County, Texas
               Trial Court No. 0719508




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                MEMORANDUM OPINION
       After Randy Jay Hofstetter pled guilty to the offense of aggravated sexual assault of a child,

he was placed on community supervision for a period of ten years, in accordance with the terms

of a plea agreement with the State. Hofstetter’s community supervision was thereafter revoked, a

judgment adjudicating guilt was entered, and he was sentenced to forty years’ incarceration.

       Hofstetter’s appellate counsel filed a brief that outlined the procedural history of the case,

provided a detailed summary of the evidence elicited during the course of the trial court

proceedings, and stated that counsel found no meritorious issues to raise on appeal. Meeting the

requirements of Anders v. California, counsel has provided a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. Anders v. California, 386 U.S.
738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig.

proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1981); High v. State,

573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion with

this Court seeking to withdraw as counsel in this appeal.

       Counsel provided Hofstetter with a copy of the brief, the appellate record, and the motion

to withdraw. Counsel further informed Hofstetter of his right to review the record and file a pro se

response. Hofstetter’s pro se response was due, after two extensions of time were given in which

to file said response, on or before May 8, 2015. Hofstetter has not filed a pro se response and has

not requested any additional extensions of time in which to file such a response.




                                                 2
         We have determined that this appeal is wholly frivolous. We have independently reviewed

the clerk’s and the reporter’s records, and we agree that no arguable issues support an appeal. See

Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

         In a frivolous appeal situation, we are to determine whether the appeal is without merit and

is frivolous, and if so, the appeal must be dismissed or affirmed. See Anders, 386 U.S. 738.

         We affirm the judgment of the trial court.1




                                                         Josh R. Morriss, III
                                                         Chief Justice

Date Submitted:             June 10, 2015
Date Decided:               June 12, 2015

Do Not Publish




1
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. Anders, 386 U.S. at 744. No substitute counsel will
be appointed. Should appellant wish to seek further review of this case by the Texas Court of Criminal Appeals,
appellant must either retain an attorney to file a petition for discretionary review or appellant must file a pro se petition
for discretionary review. Any petition for discretionary review must be filed within thirty days from either the date
of this opinion or the date on which the last timely motion for rehearing was overruled by this Court. See TEX. R.
APP. P. 68.2. Any petition for discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals.
See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the requirements of Rule 68.4 of
the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.
                                                             3